PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,921,430
Issue Date: 2021 Feb 16
Application No. 15/968,881
Filing or 371(c) Date: 2 May 2018
Attorney Docket No. 463P347 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed March 17, 2021, requesting that the Office correct the patent term adjustment (PTA) from 337 days to 349 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On February 16, 2021, the Office determined that patentee was entitled to 337 days of PTA. 

On March 17, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 349 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 349 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 61 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 349 days under 37 CFR 1.703(a)(1), beginning July 3, 2019, the day after the date that is fourteen months after the date the application was filed and ending June 15, 2020, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed
 
The total amount of “A” delay is 349 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1022 days, which is the number of days beginning May 2, 2018, the date the application was filed, and ending February 16, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on the filing date (May 2, 2018) and ending on the date three years after the filing date (May 2, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1022 days) is 1022 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The “B” delay period is less than three (3) years.


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
The Office assessed a 12 day period pursuant to 37 CFR 1.704(c)(10) for the filing of a an amendment under 37 CFR 1.312 or other paper filed after the mailing of a notice of allowance, beginning November 19, 2020, the day a reply was filed and ending November 30, 2019, the date a supplemental reply or other paper appeared to have been filed. 

Petitioner asserts that no period of applicant delay under 37 CFR 1.704(c)(10) is warranted. Petitioner asserts that the IDS was accompanied by a statement under 37 CFR 1.704(d), and that therefore no reduction for applicant delay is warranted. Upon review of the Image File Wrapper, the reply was accompanied by a statement under 37 CFR 1.704(d). As such, the 12 day of applicant delay is not warranted and is removed and replaced with a 0 day period of reduction for applicant delay. 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
349 + 0 + 0 – 0 – 0 = 349 days

Patentee’s Calculation:

349 + 0 + 0 – 0 – 0 =  349 days

CONCLUSION

The Office affirms that patentee is entitled to three hundred forty-nine (349) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 349 + 0 + 0 – 0 – 0 =  349 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred forty-nine (349) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction